DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Remarks
The amendments and remarks filed on 04/07/2020 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 16-25 and 28-33 are pending; Claims 1-15 and 26-27 are cancelled; Claim 16 is amended; Claims 28-29 and 31 are withdrawn; and Claims 16-25, 30, and 32-33 are under examination.  

Withdrawal of Rejections
The rejection of Claims 16, 20, 23-25, 27, and 32-33 under 35 U.S.C. 102(b) as being anticipated by Ogawa is withdrawn due to the amendment to the claims filed on 04/07/2020.
The rejection of Claim 16 as being anticipated by Yoshiyuki is withdrawn due to the amendment to the claim filed on 04/07/2020.
The rejection of Claims 16-17 and 30 under 35 U.S.C. 103(a) over Yoshiyuki et al. in view of Masuda-Nishimura et al. is withdrawn due to the amendment to the claims filed on 04/07/2020.
The rejection of Claims 16 and 22 under 35 U.S.C. 103(a) over Ogawa et al.  in view of Jacobson is withdrawn due to the amendment to the claims filed on 04/07/2020.

Claim Rejections - 35 USC § 103
Claims 16, 18-21, 23-25, and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa et al.  (U.S. Patent 5,139,760; IDS reference, hereinafter “Ogawa”) in view of Kronenthal (US PGPUB 20060280801, of record). 
Ogawa discloses a concentration agent that comprises an amorphous metal silicate and that has a surface composition having a metal atom to silicon atom ratio of less than or equal to 0.5 (see claim 1), and a testing container (i.e. stainless steel vessel; see column 17, line 1).  Ogawa discloses wherein said concentration agent comprises amorphous, spheroidized magnesium silicate (see claim 7).  Ogawa discloses wherein said concentration agent comprise microparticles having a particle size in the range of about 1 micrometer to about 100 micrometers (i.e. claim 3).  Ogawa discloses wherein said concentration agent is formed from melted or softened silicate feed particles (see Examples 1 and 5).  Ogawa discloses wherein said concentration agent is in the form of a dispersion or a suspension in a liquid (i.e. toothpaste; see Example 11).  The concentration agent of Ogawa is in a container (same as testing container) since all agents are in a container.
Please note that the limitation “wherein said concentration agent is formed from melted or softened silicate feed particles” (Claim 25) reads on a product by process.  With 

Please also note - With respect to the instantly claimed instructions, please note that it is legally well established that printed matter (instructions for intended use) of a known/art-suggested composition (such as suggested by the cited references above) does not lend patentable distinction to such a composition, per se. That is, a prior art taught/suggested product, packaged with printed instructions to show its use, is not patentable - see, e.g., In re Haller, 73 USPQ 403 (CCPA 1947). Further, the claimed ingredients within such a composition as suggested by the cited references remain functional absent such instructions and therefore, no functional relationship exists between the instructions and the recited ingredients that would be given patentable weight - see, e.g., In re John Ngai and David Lin (Fed. Cir., 03-1524, 5/13/2004) and In re Gulack, 703 F.2d 1381 (Fed. Cir. 1983). Accordingly, this claim limitation (i.e., instructions for using the instantly claimed composition) has not been given any patentable weight.
Ogawa beneficially teaches a concentration agent that comprises an amorphous, spheroidized metal silicate (e.g. magnesium silicate) and that has a surface composition having a metal atom to silicon atom ratio of less than or equal to 0.5, and a testing container (i.e. stainless steel vessel).  Ogawa teaches wherein said concentration agent is formed from melted or softened silicate feed particles. Ogawa does not teach that said concentration agent comprises an amorphous metal silicate in at least partially fused particulate form. Ogawa does not teach that the container is sterile and disposable.  Ogawa does not teach that said kit comprises at least one pre-measured aliquot of said concentration agent in particulate form in at least one tear-open, sealed 
Kronenthal beneficially teaches an amorphous material in sterile packages that include deformable tubes such as a toothpaste-type tubes, a collapsible tube such as those used in caulking applications, with an orifice shaped and sized to dispense any suitable shape onto the surface to be treated.  Kronenthal also teaches that the package may comprise an outer barrier as an overwrap, for example, a peelable blister pouch (see paragraph [0104]).  Kronenthal teaches that packaging allows aseptic delivery to the sterile field.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a concentration agent that comprises an amorphous spheroidized metal silicate and that has a surface composition having a metal atom to silicon atom ratio of less than or equal to 0.5 and a testing container based upon the beneficial teachings provided by Ogawa - as fully discussed above.  It would have been obvious to incorporate putting the compositions taught by Ogawa into a sterile container and at least one pre-measured aliquot of said concentration agent in particulate form in at least one tear-open, sealed pouch compositions taught by, based upon the beneficially teachings provided by Kronenthal –including to allow aseptic delivery of the package to the sterile field.  If not expressly taught, the adjustment of particular conventional working conditions (e.g., adjusting the metal atom to silicon ratio to less than or equal to 0.4 and at least partially fusing some of the amorphous metal silicate) is deemed merely a matter of design choice, judicious selection, and routine 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 16, 18-25, and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa et al.  (U.S. Patent 5,139,760; IDS reference, hereinafter “Ogawa”) in view of Kronenthal (US 2006/0280801, of record), as applied to  Claims 16, 18-21, 23-25, and 32-33, further in view of Jacobson (US Patent 5,071,676, of record).
The teachings of Ogawa are described above. Ogawa does not teach that said concentration agent has a negative zeta potential at a pH of 7.
Jacobson beneficially teaches a method for adjusting the isoelectric point of electroconductive powder particles (see claim 1).  Jacobson also teaches that such a method achieves a uniform dispersion of those particles in the carrier system of choice and then maintains the stability of the dispersion over a period of time, e.g., during storage (see column 1, lines 10-46).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a concentration agent that comprises an amorphous spheroidized metal silicate and that has a surface composition having a 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 16, 21, 23, 25, and 33 is rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Ohashi et al. (US 6254845, 2001).
Ohashi et al. teach a preparation method, and a concentration agent comprising an amorphous, hollow spherical aluminosilicate particle/cluster, being used as adsorbents, deodorants, or catalyst carriers, and having a silicon to aluminum ratio at 0.5 - 5.0 (column 2/lines 1-14 and 37-53, column 1/lines 36-38, column 4/lines 16-17). 
It is noted that a silicon/aluminum ratio of 0.5 - 5.0 taught by Ohashi et al. is convertible to an aluminum/silicon ratio of 0.2 – 2.0, which overlaps with the claimed metal/silicon ratios (less than or equal to 0.5 or 0.4) recited in claims 16 and 21, thus rendering the claimed ratios obvious. See MPEP 2144.05.
Regarding the limitation “an amorphous, spheroidized metal silicate in at least partially fused particulate form” recited in Claim 16, this limitation only requires the metal silicate to be partially or fully fused, but does not define specific surface or internal structure of the fused metal silicate. Ohashi et al. teach the amorphous, spheroidized aluminum silicate particles are combined/fused into clusters through the heat treatment (column 4/lines 1-4, column 2/lines 46-48). It appears that the cluster of Ohashi et al. is equivalent to the aluminum silicates in a fused particulate form, thus meeting the requirement of the limitation recited in the claim. In the case where there is a slight difference, the aluminum silicate of Ohashi et al. is an obvious variant of the claimed metal silicate. Examiner further notes that the techniques for forming silicate particulates by melting or softening silicate feed particles had been well established in the art (as evidenced by Ohashi et al. and Ogawa et al), modifying the aluminum silicate of Ohashi et al. through routine optimization for improving the concentration agent would be well 
Please note - With respect to the instantly claimed instructions, please note that it is legally well established that printed matter (instructions for intended use) of a known/art-suggested composition (such as suggested by the cited references above) does not lend patentable distinction to such a composition, per se. That is, a prior art taught/suggested product, packaged with printed instructions to show its use, is not patentable - see, e.g., In re Haller, 73 USPQ 403 (CCPA 1947). Further, the claimed ingredients within such a composition as suggested by the cited references remain functional absent such instructions and therefore, no functional relationship exists between the instructions and the recited ingredients that would be given patentable weight - see, e.g., In re John Ngai and David Lin (Fed. Cir., 03-1524, 5/13/2004) and In re Gulack, 703 F.2d 1381 (Fed. Cir. 1983). Accordingly, this claim limitation (i.e., instructions for using the instantly claimed composition) has not been given any patentable weight.
Regarding Claim 33, Ohashi et al. teach the concentration agent is in a dispersion or suspension (column 4/lines 65-66, column 5/lines 61-62).   
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 16-17, 21, 23, 25, 30, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohashi et al. (US 6254845, 2001), as applied to Claims 16, 21, 23, 25, and 33, further in view of Masuda-Nishimura et al. (Letters in Applied Microbiology 2000, 30, 130–135; of record), Taylor et al. (J. Food Protection, .
The teachings of Ohashi et al. are described above. Ohashi et al. does not teach a component specifically used for bioluminescence detection assay or genetic detect assay. 
It would have been obvious to incorporate a specific bioluminescence-detection or genetic-detection assay component for the concentration agent suggested by Ohashi et al. for detecting or observing microorganisms adsorbed/immobilized by the concentration agent, because Ohashi et al. teach that their concentration agent is applied for adsorbing or immobilizing various substances, whose scope encompasses microorganisms. In addition, it had been well known in the art to use metal silicates to absorb/immobilize microorganisms, as supported by Geirnaert, who beneficially teaches using a concentration agent containing silicoaluminate for absorbing/fixing various microorganisms such as fungi, yeast and bacteria (e.g. E. coli) (abstract, column 1/lines 6-9, column 2/lines 39-40); and as supported by Yoshiyuki, who beneficially teaches using metal silicates (e.g. diatomite and talc) to absorb/fix bacteria, and determining the viability of the bacteria (abstract, and page 3). Furthermore, it had been well known in the art to detect or observe microorganisms or bacteria by a bioluminescence-detection or genetic-detection assay, as supported by Masuda-Nishimura et al., who teach a sensitive bioluminescence assay for -galactosidase (a well-known enzyme present in bacteria, yeast and fungi) using a luminescent substrate, D-luciferin-O-b-galactopyranoside (LuGal), wherein the sensitive bioluminescence assay is used for detection and observation of various bacteria (see Abstract and page 131). In further 
 From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments about the teachings of Ogawa in the response filed on 04/07/2020 (pages 7-9) have been fully considered but they are not persuasive.
In response to Applicant’s arguments based on the “notched surface” of the metal silicate particles of Ogawa, it is noted that these arguments are based on the features not recited in the claims. The instant claim 16 does not recite any limitation to define the surface of the claimed metal silicate. The limitation “in at least partially fused generally round and free of sharp corners or edges” (emphasis added), but does not provide support for that metal silicates have a perfectly smooth surface without any notches or indentations on the silicates.  Examiner also notes that the notch degree of the metal silicate particles taught by Ogawa is very small (especially 1.5 to 5.0%). As supported by Fig. 1, the metal silicate particles of Ogawa are generally round and free of sharp corners or edges, thus having the structure feature same as that disclosed in the instant specification. Therefore, the surface of the claimed metal silicate is not structurally different from the notched surface taught by Ogawa.
In response to Applicant’s continuous arguments in the response (page 8/last 2 lines and page 9/paragraph 1), Examiner notes that Ogawa specifically teaches forming the metal silicate particles from melted or softened silicate feed particles through heat treatment. Specifically, they teach fire polishing of original/raw pulverized feed particles (generated from a miller) to convert them to substantially more regular shaped particles, i.e. spherical particles with substantially smooth surface (see column 8/lines 14-17, column 13/lines 1-5, Fig. 1).  Thus, a heat treatment, such as fire polishing that causes softening or melting of particles, does not smooth out the surface notches of the metal silicate particles taught by Ogawa. Rather, the notches are maintained on the surface of the metal silicate particles after the heat treatment of Ogawa. As further evidenced by 
Therefore, the fused feature of the claimed metal silicates is obvious over the cited prior art for the reasons indicated above.      
Applicant’s arguments about the 103 rejections over Ogawa in the 04/07/2020 response (page 10/last paragraph – page 11/paragraph 3) are the same as those in pages 7-9. These arguments are not persuasive, for the reasons indicated above. 
Applicant’s arguments about the rejection of Claim 16 under 35 U.S.C. 102(b) by Yoshiyuki in the response (pages 9-10) have been fully considered, but are moot because the rejection has been withdrawn for the reason indicated above. In response to Applicant’s arguments about unexpected results of the claimed concentration agent over crystalline, non-spheroidized magnesium silicate, it is noted that there is no factual evidence to support such diffidence (in the capture) is unexpected. 
Applicant’s arguments about the rejection of Claims 16, 17, and 30 under 35 U.S.C. over Yoshiyuki in the response (pages 11-12) have been fully considered, but are moot because the rejection has been withdrawn for the reason indicated above. The ground of the rejection in this office action is different from that in the previous office action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 



/Qing Xu/

Patent Examiner
Art Unit 1653
	
	

	/ALLISON M FOX/           Primary Examiner, Art Unit 1633